Citation Nr: 1036626	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  

2.  Entitlement to service connection for a liver disorder, 
kidney disorder, post concussion syndrome, cervicalgia, 
lacerations of the face and nose, and right foot contusions.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for tinnitus.  

REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the benefits sought on 
appeal. 

At the hearing in July 2009, the Veteran raised the additional 
issue to reopen the claim of service connection for a bilateral 
knee disability.  This issue is not in appellate status or 
inextricably intertwined with the issues on appeal and is 
referred to the RO for appropriate action.  

The issue of an increased rating for bilateral defective hearing 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  At the hearing in July 2009, prior to the promulgation of a 
decision in the appeal, the Veteran advised VA that he wished to 
withdraw his appeal of the claims of service connection for a 
liver disorder, kidney disorder, post concussion syndrome, 
cervicalgia, lacerations of the face and nose, right foot 
contusions, and to reopen the claim of service connection for a 
low back disability.  

2.  The 10 percent evaluation currently assigned for tinnitus is 
the maximum rating authorized under Diagnostic Code 6260, and 
there no credible evidence that the Veteran's disability is so 
exceptional or unusual as to render impractical the application 
of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the 
claims of service connection for a liver disorder, kidney 
disorder, post concussion syndrome, cervicalgia, lacerations of 
the face and nose, right foot contusions, and to reopen the claim 
of service connection for a low back disability by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.87 Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in September 2005 and 
April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At the hearing before the BVA, the Veteran withdrew 
his appeal of the claims of service connection for a liver 
disorder, kidney disorder, post concussion syndrome, cervicalgia, 
lacerations of the face and nose, right foot contusions, and to 
reopen the claim of service connection for a low back disability.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of these 
claims, and the issues are dismissed.  

Increased Rating Claim

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

At the hearing in July 2009, the Veteran asserted that he 
believed he should be assigned an increased rating for his 
tinnitus on an extraschedular basis.  Although the Veteran 
described the difficulties that his decreased hearing has on his 
daily activities, he did not offer any specific argument or 
present any objective evidence that his tinnitus has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2009); see also Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).  

Historically, the evidence of record showed that the Veteran is 
retired and has not worked since 1993, when he sustained a head 
injury while working as a coal miner.  Prior to receipt of his 
original claim of service connection for tinnitus in March 1996, 
there was no mention of any problems with tinnitus in any of the 
private medical records dating back as early as 1969.  Service 
connection for tinnitus was granted by the RO in September 1996, 
and the Veteran was assigned a 10 percent evaluation, effective 
from December 22, 1995, the date of receipt of his claim for 
nonservice-connected pension benefits.  The evidence of record 
does not reflect any periods of hospitalization for tinnitus, nor 
has the Veteran presented any evidence that his tinnitus 
interfered with his employment.  

In this case, while the Veteran contends that he should be 
assigned a higher evaluation for his tinnitus based on an 
extraschedular basis, he has not submitted any credible evidence 
showing that his tinnitus has markedly interfered with his 
employment status or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board finds 
that the criteria for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

ORDER

The appeal to reopen the claim of service connection for a low 
back disability is dismissed.  

The appeal of the claims of service connection for a liver 
disorder, kidney disorder, post concussion syndrome, cervical 
algia, lacerations of the face and nose, right foot contusions, 
and to reopen the claim of service connection for a low back 
disability is dismissed.  

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

Concerning the claim for a compensable evaluation for bilateral 
defective hearing, the Board notes that the most recent VA 
audiological examination was conducted more than five years ago.  
Additionally, a more recent private audiological examination 
report, dated in June 2009, showed a decrease in the Veteran's 
hearing acuity as measured by puretone thresholds.  However, the 
private examination did not include a controlled speech 
discrimination test (Maryland CNC).  For VA rating purposes, an 
examination for hearing impairment must include a controlled 
speech discrimination test and a puretone audiometry test.  
38 C.F.R. § 4.485(a).  As the private audio examination did not 
include a Maryland CNC score for controlled speech 
discrimination, the actual degree of hearing impairment, for VA 
rating purposes, is not clear.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to adequately assess the current severity of the 
Veteran's bilateral defective hearing.  Where a claimant asserts 
or, in this case, the evidence suggests that the disability in 
question has increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
Caffery v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991); see also VAOPGCPREC 11-95 (1995).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his hearing loss.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and in 
addition to audiological test findings, the 
examiner is requested to comment on the 
effect of the Veteran's hearing loss has on 
his occupational functioning and daily 
activities.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


